DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closed prior art of record found is Alotaibi et al. (“Deep face liveness detection based on nonlinear diffusion using convolution neural network”). Alotaibi discloses some but not all of the limitations of claim 1 as follows:	Regarding claim 1, a method comprising: determining a liveness score based on a recognition model for recognizing an user included in the input image, wherein the determining of the liveness score comprises determining respective liveness scores from feature vectors output from hidden layers within the recognition model, (See Alotaibi p. 716 Fig. 2, which shows a convolutional neural network where feature output maps/vectors of the hidden layers such as S2, C3, and S4 are input to a next layer, the outputs are then determined as either “real face” or “fake face” by a liveness scores that is between 0 and 1 which is input to the two binary classifiers.)
and determining the liveness score based on the respective liveness scores; and verifying the user based on the liveness score and a recognition result from the recognition model. (The disclosed prior art of record fails to disclose these limitations of the claim.)

Regarding claim 8, this indpendent claim is allowed since it contains limitations that are similar to allowed claim 1.

Regarding claims 2-7 and 9-13, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662